Citation Nr: 0945404	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-12 231 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema, claimed 
residual of carbon tetrachloride exposure.

2.  Entitlement to service connection for polycystic kidney 
disease, claimed residual of carbon tetrachloride exposure.

3.  Entitlement to service connection for hypertension, 
claimed residual of carbon tetrachloride exposure.

4.  Entitlement to service connection for coronary artery 
disease (CAD) and atrial fibrillation, claimed residuals of 
carbon tetrachloride exposure, to include as secondary to 
hypertension.

5.  Entitlement to service connection for blindness of the 
left eye, to include as secondary to hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant in this case, hereinafter referred to as the 
Veteran, had active service from September 1960 to August 
1963.

The matters on appeal come before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified at a hearing before RO personnel in 
January 2007, and before the undersigned Veterans Law Judge, 
at the RO, in December 2007.  A transcript of each hearing 
has been associated with the record.

In May 2008, these matters were remanded to the RO, via the 
Appeals Management Center (AMC) for additional evidentiary 
development.  The case has since been returned to the Board 
for further appellate action.  

The Veteran submitted additional evidence in February 2009 
that was accompanied by a waiver of his right to have that 
evidence considered initially by the RO.  The Board notes 
that a VA Form 21-4138 accompanying that evidence identifies 
recent VA treatment for the right eye, as well as visits to 
the rheumatology clinic.  These records are not pertinent to 
the matters on appeal.  Should the Veteran wish to file a 
claim for service connection for a right eye disability, or 
for a musculoskeletal disability, he should contact the RO.  
The Veteran also noted a recent hospitalization for heart 
problems; however, the existence of a current heart 
disability is not in dispute, and its current severity is not 
at issue.  The Veteran has not suggested that the recent 
hospitalization resulted in a medical opinion addressing the 
claimed nexus to service.  As such, he has not identified 
evidence that would be pertinent to the current appeal, and a 
remand of the claim for service connection for CAD is not 
necessary.


FINDINGS OF FACT

1.  Emphysema was not present in service and is not 
etiologically related to service.

2.  Polycystic kidney disease was not present in service or 
manifested within one year of service discharge and is not 
etiologically related to service.

3.  Hypertension was not present in service or manifested 
within one year of service discharge and is not etiologically 
related to service.

4.  CAD and atrial fibrillation were not present in service 
or manifested within one year of service discharge and are 
neither etiologically related to service, nor to any service-
connected disability.

5.  Blindness of the left eye was not present in service and 
is neither etiologically related to service, nor to any 
service-connected disability.




CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Polycystic kidney disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Hypertension was not incurred in or aggravated by 
service, nor may such incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  CAD and atrial fibrillation were not incurred in or 
aggravated by service, such incurrence or aggravation is not 
presumed, and they are not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

5.  Blindness of the left eye was not incurred in or 
aggravated service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Pertinent to the claims for service connection on a secondary 
basis, the Veteran has been notified of the reasons for the 
denial of the claims on that basis, and has been afforded the 
opportunity to present evidence and argument with respect to 
the secondary service connection theory of entitlement.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the Veteran.  As will be 
explained below, the secondary service connection theory of 
entitlement lacks legal merit.  As the law, and not the 
facts, is dispositive of the claims on that basis, the duties 
to notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Regarding all claims on a direct basis, notice requirements 
under the VCAA essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that, effective May 30, 2008, 
38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in January 2006 and April 2006 pre-decisional 
letters, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection for emphysema, polycystic 
kidney disease, hypertension, and CAD, as well as what 
information and evidence must be submitted by him, and what 
information and evidence would be obtained by VA.  The April 
2006 letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  In an 
April 2007 pre-decisional letter, the RO provided equivalent 
notice with respect to the claim for service connection for 
blindness of the left eye.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, the reports of VA examinations in 
2007, and expert medical opinions dated in May 2009 and June 
2009.  The examinations were performed by medical 
professionals who solicited history and symptomatology from 
the Veteran, performed thorough examinations of the Veteran, 
and provided diagnoses and rationales consistent with the 
pertinent examination and record.  Moreover, each medical 
opinion was provided by a medical professional, based on a 
review of claims file and a discussion of pertinent evidence.  
The Board finds the evidence to be adequate to decide these 
claims.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Also of record and considered in connection with the appeal 
are the transcripts of the Veteran's RO hearing and his 
December 2007 Board hearing, along with various statements 
submitted by the Veteran, his representative, and a fellow 
serviceman, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the regulation in effect at the time the Veteran filed 
his claim, service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (as in 
effect prior to October 10, 2006).  That regulation was 
interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and hypertension or 
cardiovascular-renal disease, or nephritis becomes manifest 
to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran in this case served as vehicle repairman in 
service.  The evidence does not suggest, and the Veteran does 
not contend that he engaged in combat with the enemy for 
purposes of the presumption set out under 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  Rather, 
it is the Veteran's contention that he was exposed to carbon 
tetrachloride while cleaning motor vehicle parts, and that 
this exposure caused his claimed disabilities, with the 
exception of blindness in the left eye, which he claims was 
caused by his hypertension.  

The Board notes initially that the Board accepts the 
Veteran's statements regarding exposure to carbon 
tetrachloride, which was used as a degreasing solvent.  
Moreover, a fellow serviceman of the Veteran has submitted a 
statement describing his personal knowledge of the Veteran's 
exposure to carbon tetrachloride.  As these assertions are 
accepted as true, the questions remaining for the Board to 
resolve are whether any of the claimed disabilities was 
diagnosed or noted in service, and/or whether the competent 
evidence establishes a relationship between any current 
disability and service, to include carbon tetrachloride 
exposure therein.  

Service treatment records show that the Veteran was treated 
for pleuratic chest pain, with shortness of breath, cough and 
expectoration in October 1960.  X-rays were negative.  He was 
treated for a cold in January 1961.  He was also treated for 
a throat infection in May 1962.  However, the service records 
show no diagnosis of emphysema or any chronic 
lung/respiratory disorder.  Moreover, the report of 
examination for discharge in June 1963 shows that the 
Veteran's lungs and chest were found to be normal on clinical 
evaluation.  

Service treatment records also show that the Veteran was 
treated for gasoline in his eyes in December 1960.  In June 
1961, he was diagnosed with impaired vision.  In June 1962, 
he was treated for rhinorrhea, itching and red, running eyes, 
and diagnosed with allergic rhinorrhea and conjunctivitis.  
In October 1962, he had a cyst removed from his left upper 
eyelid.  In June 1963, he was treated for allergic symptoms, 
including itching eyes.  However, the service records show no 
diagnosis of blindness of the left eye, or any chronic eye 
disability.  Moreover, the report of examination for 
discharge in June 1963 shows that the Veteran's eyes and 
ocular motility were found to be normal on clinical 
evaluation.  The Veteran's visual acuity was found to be 
20/20 in each eye.

In addition, service treatment records show that the Veteran 
was not found to have polycystic kidney disease, 
hypertension, or CAD.  The report of examination for 
discharge in June 1963 shows that the Veteran's chest, heart, 
vascular system, abdomen and viscera, and genito-urinary 
system were found to be normal on clinical evaluation.  The 
Veteran's blood pressure at discharge was 120/68.  

Thus the evidence pertinent to service demonstrates no 
findings or manifestations of any of the claimed 
disabilities, as chronic disabilities, during service or 
within the first postservice year.  Although the post-service 
medical evidence of record contains references to each of the 
claimed disorders, there is no post-service medical evidence 
of treatment for any of the claimed disorders for many years 
after the Veteran's discharge from service.  The first record 
of treatment for hypertension is in December 1974, more than 
a decade after discharge, at which time, the Veteran's 
private physician, B.N., M.D., noted that previous recordings 
had been normal.  A cardiac stress test conducted in October 
1985 was found to be average for a man of the Veteran's age, 
with a very low likelihood for angiographically significant 
CAD at that time.

The first record of treatment for respiratory symptoms is was 
in March 1977, well over a decade after discharge, at which 
time, the Veteran was found to have minimal bronchopneumonia 
in the left lung.  In September 1985, the Veteran was treated 
for a chronic cough, and was diagnosed with chronic 
bronchitis.  A May 1988 private treatment report reflects the 
Veteran's account of a history of asthmatic bronchitis since 
1974, as well as a recent diagnosis of hypertension.  In 
November 1989, the Veteran reported that he felt fine and had 
no health problems.  The Veteran did not file a claim for 
service connection until April 1993, almost 30 years after 
discharge.  At that time, his claim was for bronchial asthma, 
which he claimed was due to a battery acid explosion in 
service.  That claim was denied.  The Veteran next filed his 
current claim, in October 2005.  

Regarding continuity of symptomatology after service, the 
December 2007 hearing transcript reveals the Veteran's 
recollection that he first sought treatment for the various 
disorders in the early 1970's.  While this appears to be true 
with respect to hypertension, that is approximately 10 years 
after service.  Thus, based on the medical evidence and the 
Veteran's statements, the Board concludes that continuity of 
symptomatology is not demonstrated with respect to any of the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, the evidence indicates that hypertension, 
cardiovascular-renal disease, and nephritis did not become 
manifest to a compensable degree within a year of discharge 
for purposes of the presumptive provisions.  

Turning to the matter of nexus, the Board notes that the 
evidence is in conflict.  The Board is obligated under 
38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Veteran was afforded a VA examination  in March 2007 to 
determine the etiology of his claimed disabilities, which at 
that time did not include left eye blindness.  The examiner 
noted that the type of injuries expected to result from 
exposure to carbon tetrachloride include depleted vision or 
floater cataracts, hearing impairments, memory losses, 
growths, swelling of hands or feet, aching bones or joints, 
not associated with arthritis, loss of hair, deterioration of 
the nervous system, pulmonary edema and hemorrhagic 
congestion.  None of these conditions were applicable with 
respect to the disabilities being examined.  The examiner 
therefore concluded that the claimed emphysema, polycystic 
kidney disease, hypertension, and coronary artery disease, 
with atrial fibrillation are not caused by or the result of 
exposure to carbon tetrachloride.

The Veteran was afforded a separate VA eye examination in 
July 2007.  The diagnosis was a history of branch retinal 
vein occlusion in the left eye in May 2003, with residual 
retinal scarring and impaired vision.  It was the examiner's 
opinion that it is more likely than not that the occlusion 
was caused by hypertension since the medical notes prior to 
the incident show uncontrolled blood pressure.

In support of his claims, the Veteran submitted a private 
medical opinion from M.R.S., identified as a Ph. D. and R.N.  
The opinion of M.R.S., dated in December 2008, is that, in 
general, dermal exposure to carbon tetrachloride may not 
produce any immediate toxic effect, but is associated with a 
more insidious development of adverse health, often taking a 
pattern of several years to manifest.  The type of contact 
reported by the Veteran was found to be likely associated 
with the development of health complications well after 
service.  The Veteran's first report of symptoms of bronchial 
asthma in the early 1970's was found to be consistent with 
the literature on inhalation of carbon tetrachloride (versus 
dermal exposure).  According to M.R.S., this exposure most 
likely led to the development of his current respiratory 
disease.  

M.R.S. further opined that it is probable that carbon 
tetrachloride exposure is associated with the development of 
his polycystic kidney disease.  While M.R.S. found that this 
exposure may not be the causal factor behind the Veteran's 
hypertension and CAD, he concluded that it is probable that 
it exacerbated the course of these conditions through its 
effects on kidney function.  He reasoned that carbon 
tetrachloride is a known hepato-and nephrotoxin which would 
contribute to a worsening of hypertension, with resultant 
increase in arterial pressure, hastening the development of 
the Veteran's aortic aneurysm.  M.R.S. also noted that carbon 
tetrachloride's known effects on sympathetic enervation could 
well be associated with the Veteran's atrial fibrillation.  

Moreover, according to M.R.S., the increased pressure from 
worsening hypertension was a major contributing factor to the 
rupture of the Veteran's left branch retinal artery, with 
resultant left eye blindness.  M.R.S. concluded that the 
development of vasculitis and polycystic kidney disease are 
conditions clearly associated with carbon tetrachloride 
exposure.  He further concluded that the cardiovascular 
effects of carbon tetrachloride are consistent with the 
problems experienced by the Veteran; and, it is clear that 
dermal exposure to this solvent has contributed to his 
present disability.

In an attempt to reconcile the divergent opinions, the Board 
requested expert opinions from specialists in cardiology, 
nephrology, and pulmonary/critical care.  The report of an 
opinion by the Chief of Cardiology at the VA Central Arkansas 
Healthcare System, dated in May 2009, and based on a review 
of the claims file, including the opinion of M.R.S., and a 
review of pertinent literature, was that none of the 
cardiovascular conditions in this case arose as a result of 
any incident in service, but each arose after service.  In 
the expert's opinion, carbon tetrachloride may cause 
cardiovascular effects acutely, but no data support the 
contention that any of these conditions would be likely to 
arise as a result of past exposure to carbon tetrachloride.  
The examiner further noted that he did not see a mechanism by 
which carbon tetrachloride would produce any of these 
conditions remote to exposure.  The examiner's conclusion was 
that none of the above mentioned cardiovascular conditions 
were exacerbated by the Veteran's past exposure to carbon 
tetrachloride.  

An opinion by a medical professor and specialist in 
nephrology, dated in June 2009, and based on a review of the 
claims file, was that carbon tetrachloride exposure has been 
associated with the development of kidney disease in an acute 
exposure setting, and has also been associated with 
manifestations of glomerular disease; however, to date, there 
have been no case reports in the literature that have 
associated carbon tetrachloride exposure to cystic renal 
disorders, such as claimed by the Veteran.  Rather, 
polycystic kidney disease is a common autosomal dominant 
genetic kidney condition that results in the replacement of 
the kidney with large cystic structures that result in 
progressive loss of kidney function and in some instances end 
stage renal disease.  The diagnosis of polycystic kidney 
disease relies on family history and imaging studies of the 
kidney historically by kidney ultrasound.  

After reviewing the Veteran's chart, the specialist could 
find no evidence to support that he had any kidney disease 
related to carbon tetrachloride exposure or in fact that he 
had polycystic kidney disease at all.  She noted that the 
Veteran's kidney function, based on laboratory evidence of 
serum creatinine, has been in the normal range from 1975-
2008, suggesting that he did not have acute renal failure or 
a loss of kidney function related to chronic kidney disease.  
Moreover, urinalysis from February 2007 had trace protein 
without significant blood, excluding a glomerular disease 
such as the nephritic syndrome or glomerulonephritis.  

Also found to be significant, ultrasound of the kidneys in 
January 2006 had only one simple renal cyst of 2.0 cm in the 
right kidney when the Veteran was 63 years of age.  According 
to the VA expert, the number of cysts in each kidney is 
significant in terms of diagnosis.  In a person over 60 years 
of age, there must be at least four cysts in each kidney.  
Therefore, the finding of only one cyst in the Veteran's case 
excludes the diagnosis of polycystic kidney disease.  The 
expert further noted that the Veteran had no family members 
having polycystic kidney disease, and CTs of the abdomen in 
March 2006 and March 2007 did not reveal organomegaly, liver 
or pancreatic cysts, and unchanged benign simple renal cysts.  
Based on this evidence, the examiner concluded that the 
Veteran had multiple benign simple renal cysts that are 
common in individuals with hypertension and with age and had 
no relationship to carbon tetrachloride exposure during his 
service and, based on the evidence of record, he did not have 
an established diagnosis of polycystic kidney disease.

An opinion was obtained from a VA pulmonary specialist in 
June 2009.  The examiner noted that there were no military 
medical records or comments regarding the Veteran seeking 
medical attention for symptoms or signs which could be 
attributed to exposures to carbon tetrachloride.  He noted 
that long-term exposures to low levels of carbon 
tetrachloride vapor, as studied multinationally in cleaning 
workers, showed common skin and respiratory mucus membrane 
irritation and dry cough, but no emphysema or pulmonary 
fibrosis.  Pulmonary emphysema is largely due to the long-
term smoking of cigarettes.  While, in this case, the Veteran 
had a life-long history of no tobacco use, and did not have a 
clinical history to suggest a genetic form of acquired 
pulmonary emphysema, based on his review of the provided 
medical records, it was his stated opinion that the claimed 
emphysema is less likely than not secondary to the carbon 
tetrachloride exposure from 1961-1963, primarily because a 
diagnosis of pulmonary emphysema has not been established.

In this case, the Board finds the opinions of the VA 
specialists, dated in May 2009 and June 2009 to be the most 
probative and persuasive evidence of record with respect to 
nexus.  Specifically, they are accorded more probative weight 
than the opinion of M.R.S, and the assertions of the Veteran.  
The expert opinions were each based on a thorough review of 
the claims file, and were informed by a discussion of the 
clinical findings and medical history contained therein.  
While the opinion of M.R.S. is certainly informed as to the 
Veteran's exposure to carbon tetrachloride in service, it 
does not appear that he either examined the Veteran in 
conjunction with his opinion, or that he reviewed the medical 
evidence (in service or post service) to determine whether 
the diagnoses reported to him by the Veteran are in fact 
clinically supported, and whether the clinical record 
supports the time-line between exposure and onset of 
symptoms.  This is particularly significant in regard to the 
claimed polycystic kidney disease, as the VA expert 
determined, based on a review of imaging tests, that the 
Veteran does not in fact have polycystic kidney disease, but 
in fact has age-appropriate benign simple renal cysts.  This 
would appear to undercut the very basis of M.R.S.'s opinion, 
which is specific to polycystic kidney disease.  As M.R.S. 
did not address the evidence arguing against a current 
diagnosis of polycystic kidney disease, the Board cannot give 
the opinion any probative weight.  

The apparent lack of knowledge of the Veteran's clinical 
history by M.R.S. is also significant with respect to his 
statements regarding respiratory impairment.  He noted that 
the Veteran was treated for bronchial asthma beginning in the 
early '70s, and that this is consistent with inhalation of 
carbon tetrachloride.  However, as discussed above, this is 
simply not shown in the treatment records.  Following 
service, the first record of treatment for respiratory 
symptoms is in March 1977, at which time the Veteran was 
diagnosed with minimal bronchopneumonia, not asthma.  The 
claims file contains treatment records dating back to 1974; 
however, these reflect treatment for hypertension, and do not 
show complaint of or treatment for bronchial asthma.  The 
Veteran has not suggested that he is competent to diagnose 
bronchial asthma.  Therefore, there is no competent evidence 
of such a diagnosis of record during the time-frame assumed 
by M.R.S.  The first diagnosis of emphysema does not appear 
until February 2006, at which time, it is noted as probable, 
based on X-ray evidence of hyperinflation of the lungs.  It 
was the opinion of the June 2009 pulmonary specialist, based 
on a review of the record, that there was no confirmed 
diagnosis of pulmonary emphysema.  The recent record does 
contain references to a history of bronchial asthma and a 
current diagnosis of COPD; however, the clinical basis for 
these references is not explained.  This is not a case in 
which the historical treatment records are missing.  Those 
records exist and are contained in the claims file, but do 
not reflect the diagnoses reported by the Veteran.  
Therefore, the opinion of M.R.S., which is based on a factual 
account that is contradicted by the clinical record, is also 
afforded no probative weight with respect to his statements 
on respiratory disorders.  

Regarding the Veteran's CAD and hypertension, M.R.S. conceded 
that these conditions were not likely caused by exposure to 
carbon tetrachloride, but were exacerbated by its effects on 
kidney function.  However, as the Board discounts M.R.S.'s 
opinion with respect to impairment of kidney function, any 
association between such kidney impairment and CAD and 
hypertension is also discounted.  M.R.S. did note that carbon 
tetrachloride exposure "could well be associated with the 
Veteran's atrial fibrillation," however, this statement is 
inconclusive on its face, and is therefore not probative of 
such a relationship.  

In sum, the opinion of M.R.S. is based on a faulty factual 
premise, and is not deemed to be as probative as the three 
May 2009 and June 2009 VA expert opinions.  Those opinions, 
as well as the March 2007 VA examiner's opinion establish 
that there is no confirmed diagnosis of emphysema or 
polycystic kidney disease, and there is no relationship 
between the symptoms claimed as emphysema and polycystic 
kidney disease, or the diagnosed hypertension, and coronary 
artery disease, with atrial fibrillation, and carbon 
tetrachloride exposure in service.  Moreover, the opinion of 
the July 2007 VA examiner establishes that the Veteran's left 
eye blindness is related to his hypertension, which is not 
service-connected.  

The Board acknowledges the statement of the March 2007 
examiner that the type of injuries expected to result from 
exposure to carbon tetrachloride include depleted vision or 
floater cataracts.  However, the Veteran has been diagnosed 
with branch retinal vein occlusion.  The March 2007 opinion 
did not address this condition.  The opinion of the July 2007 
examiner was that this condition resulted from hypertension.  
This is also supported by the opinion of M.R.S., as well as 
the Veteran's statements.  As such, the Board finds the July 
2007 opinion to be the most probative evidence on this 
question.  

With regard to the articles on carbon tetrachloride, the 
United States Court of Appeals for Veterans Claims has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998).  In this case, however, the medical 
text evidence submitted by the Veteran fails to demonstrate 
with any degree of certainty a relationship between the 
conditions claimed and the Veteran's in-service exposure to 
carbon tetrachloride over 45 years ago.  For these reasons, 
the Board finds that the articles submitted by the Veteran do 
not contain the specificity to constitute competent evidence 
of the claimed medical nexus.  See Sacks, 11 Vet. App. at 
317.  

With regard to the Veteran's assertions, the Board 
acknowledges the Veteran's opinion that each of the 
conditions claims is either directly related to carbon 
tetrachloride exposure, or related on a secondary basis.  
However, the Veteran's assertions are essentially supported 
by references to the medical opinion of M.R.S., and the 
articles he has submitted on carbon tetrachloride.  These 
have been addressed above, and the Board has found them to be 
of lesser probative weight than the VA expert opinions.  The 
Veteran's assertions, and those of his representative do not 
provide any additional reasoning that would counter the 
opinions discussed above, to which the Board attaches 
greatest probative weight.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the claimed emphysema, 
polycystic kidney disease, hypertension, CAD, and blindness 
of the left eye resulted directly from a disease or injury 
incurred in active service.  To the extent of any claims for 
service connection on a secondary basis, such as the claims 
for service connection for CAD and blindness of the left eye, 
as secondary to hypertension, as service connection is not in 
effect for hypertension or any other disability, such claims 
lack legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Service connection for emphysema is denied.

Service connection for polycystic kidney disease is denied.

Service connection for hypertension is denied.

Service connection for heart problems, to include CAD and 
atrial fibrillation, to include as secondary to hypertension 
is denied.

Service connection for blindness of the left eye, to include 
as secondary to hypertension is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


